Citation Nr: 1523278	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable disability evaluation for migraine headaches associated with traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from October 2004 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2014, the Veteran submitted a freestanding claim for an earlier effective date for the award of service connection for PTSD with alcohol abuse.  The RO issued a rating decision in February 2015 denying the claim on the merits.  The Veteran filed a VA Form 21-526EZ in May 2015 expressing his contention that there is "clear and unmistakable error" in an October 2009 rating decision to the extent it denied service connection for PTSD.  These matters are not currently within the Board's jurisdictional authority to address at this point.  See 38 C.F.R. § 20.201 (as amended September 25, 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

This matter is remanded to the Agency of Original Jurisdiction (AOJ).

REMAND

These matters must be remanded to (1) obtain missing evidence, (2) arrange for new VA examinations, and (3) afford the Veteran's representative the opportunity to review the matters and submit argument on his behalf.  

(1) Missing Evidence

The service treatment records (STRs) currently associated with the claims file appear incomplete.  In this regard, the Veteran maintains that he was exposed to no less than 5 blast concussions from IEDs in Iraq.  A VA examiner in April 2013 indicated that one of these blasts resulted in bleeding from the ears.  Currently, the STRs available to the Board do not contain any indication of such injuries, but the STRs contain no Pre-Deployment, Post-Deployment, or Separation examination reports, which are routinely completed during the course of active service.  Therefore, it is reasonable to believe that further STRs might exist.  All necessary action should be taken to attempt to obtain them.

(2) VA Examinations

A new VA examination is needed to address the claimed hearing loss and tinnitus.  The Veteran previously underwent a VA examination in April 2013, but this examination does not fully address all the complex medical questions raised by the appeal.  For instance, the examiner gave a negative opinion regarding the likely etiology of hearing loss, but based this opinion, in part, on a finding that the Veteran had, at the time of the examination, "normal hearing sensitivity in both ears."  By law, however, the Veteran's hearing acuity as tested by the VA examiner was not "normal" when considering that it met the minimum speech recognition thresholds defined in 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  

This notwithstanding, the VA examiner also did not have the opportunity to review a complete record when considering the likelihood of missing STRs.

In light of these two deficiencies, a new VA examination is needed to address the claimed hearing loss and tinnitus.  

With regard to his claim for a higher disability rating for migraine headaches, a new VA examination should be arranged to allow the Board to better understand the ongoing severity of this disability.  

(3) Representative Argument

This matter was transferred to the Board prior to the Veteran's representative having had the opportunity to review it and submit argument on his behalf.  Upon remand, it will be imperative that the Veteran is accorded his right to representation in all stages of the appeal.  See 38 C.F.R. § 20.600 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for a copy of the Veteran's complete service treatment records, to include any Pre-Deployment, Post-Deployment, or Separation examinations.

2.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to address the claimed hearing loss and tinnitus.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., at least equally probable) that hearing impairment or tinnitus had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including acoustic trauma involving gunfire and IED blasts during his combat exposure in Iraq?  For purposes of answering this question, the examiner is asked to assume as true that the Veteran's hearing impairment and tinnitus are a legally sufficient to constitute disabilities for VA purposes.  

In answering question (a), the examiner is also asked to specifically identify the impact in this case, if any, of the line of research conducted by Dr. Sharon G. Kujawa, indicating, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)."  (From the abstract for Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).

(b) If not directly related to service on the basis of question (a), is hearing loss or tinnitus proximately due to, the result of, or caused by any other medical condition, such as the Veteran's TBI?  If so, please identify that medical condition.  

In answering question (b), the examiner is asked to consider an April 2013 TBI examination indicating that tinnitus may be a symptom associated with his TBI.  

(c) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by another medical condition, such as his TBI?  If so, please identify that medical condition and explain whether that increase in severity was due to the natural progress of the disease?  If aggravation is found, the examiner must attempt to determine a baseline level of severity of hearing loss and/or tinnitus prior to aggravation by any service-connected disability, to include TBI.

In answering **all** questions, the examiner is asked not to rely on an absence of evidence as evidence of absence unless it can be explained why the alleged injury, disease, or related symptoms would ordinarily have been recorded in a given medical record if such had existed.  

Likewise, please articulate the reasons underpinning **all** conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo an examination of his migraine headaches, the purpose of which is to ascertain its severity.  All indicated tests should be accomplished, and findings reported in detail.  

4.  After completing all actions set forth in paragraphs 1-3, undertake any further action needed as a consequence of the development completed in paragraphs 1-3 above.  

Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

5.  If indicated, the case should be returned to the Board for the purpose of further appellate disposition.  Prior to doing so, the Veteran's representative must be given the opportunity to review the matter and submit argument on his behalf.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).
2


